Wilmot v Kirik (2022 NY Slip Op 06368)





Wilmot v Kirik


2022 NY Slip Op 06368


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ.


786 CA 21-01555

[*1]THOMAS C. WILMOT, SR., THOMAS C. WILMOT, JR., AND LORETTA W. CONROY, PLAINTIFFS-RESPONDENTS-APPELLANTS,
vTONY KIRIK, DEFENDANT-APPELLANT-RESPONDENT, AND COUNTY OF MONROE, DEFENDANT-RESPONDENT-APPELLANT. 


ROSENHOUSE LAW FIRM, ROCHESTER (MICHAEL A. ROSENHOUSE OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 
HARRIS BEACH PLLC, PITTSFORD (H. TODD BULLARD OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (ADAM M. CLARK OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeals from a judgment (denominated order) of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered October 22, 2021. The judgment, among other things, set aside the judgment of foreclosure of the property at issue and vacated the referee's deed issued to defendant Tony Kirik. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court